In a proceeding to validate petitions nominating appellant a candidate of the Concerned Voter Party for the public office of Town Justice in the Town of East Fishtill in the election to' be held on November 4, 1969, the appeal is from a judgment of the County Court, Dutchess County, dated October 2, 1969, which dismissed the petition. Judgment reversed, on the law and the facts, without costs, and nominating petitions declared valid. (See Matter of Cross v. Hecht, 33 A D 2d 559.) Brennan, Acting P. J., Rabin, Martuscello and Kleinfeld, JJ., concur; Hopkins, J., dissents and votes to affirm on the authority of Matter of Connors v. Messina (308 N. Y. 877).